Citation Nr: 0505973	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
secondary to service-connected residuals of a splenectomy.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During service in 1979, the veteran underwent a splenectomy 
following abdominal trauma sustained during an automobile 
accident.  In 2001, the veteran was admitted to the hospital 
with complaints of a progressive cough.  In April 2002, the 
veteran visited the VA thoracic surgery clinic with 
complaints of shortness of breath, chest discomfort and 
coughing.  The examiner asked Dr. Hayes to review and comment 
on the veteran's medical history.  Dr. Hayes stated that the 
pathology report showed a giant cell (severe) granuloma of 
the sarcoid type, fulminant, progressing to end stage 
fibrosis.  Dr. Hayes indicated that veteran's splenectomy 
might explain the severity of the reaction.  The Board notes, 
however, that there is no evidence showing that the veteran's 
splenectomy contributed to the onset of sarcoidosis.

According to a January 2003 VA examination report, the 
examiner discussed whether there is a relationship between 
the veteran's splenectomy and his current pulmonary disease 
and concluded that such a relationship could not be 
established with any certainty.  The examiner acknowledged 
that a splenectomy is associated with increased propensity to 
bacterial infections.  He concluded that "it is not certain, 
but possible," that the veteran's infections contributed to 
the onset of his sarcoidosis.  The Board finds this opinion 
to be unclear.  Where further evidence, or clarification of 
the evidence, is needed for proper appellate decision-making, 
a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2004).

The Board notes that the veteran reported occupational 
exposure to beryllium while working, post-service, at a steel 
mill.  According to a January 2004 VA treatment record, two 
beryllium lymphocyte proliferation tests were conducted, 
however the results were inconclusive.  

In view of this necessary development regarding the veteran's 
service connection claim for sarcoidosis, the Board will 
defer the TDIU issue.  

Accordingly, this case is REMANDED to the RO for the 
following development:  


1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of sarcoidosis or its residuals.  
The examiner should review the claims 
folder prior to the examination, 
especially VA medical records dated from 
April 2002 to present.  All indicated 
tests and studies should be performed, 
and all pertinent findings should be 
reported in detail.  

The examiner should provide an opinion as 
to whether the veteran's sarcoidosis is 
more likely, less likely, or at least as 
likely as not to be related to service-
connected residuals of splenectomy.  The 
examiner is requested to reconcile any 
opinion with the January 2003 VA 
examiner's statements.  The examiner 
should also comment on the effect, if 
any, that occupational beryllium exposure 
has on the veteran's sarcoidosis.  

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for sarcoidosis, and 
TDIU claim.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



